Title: To Thomas Jefferson from Albert Gallatin, 3 June 1801
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  3d June 1801
               
               The enclosed were yesterday given to me by Mr Marsh a member of the Executive Council of New Jersey, & one of those who recommend Mr Linn—The three Gentlemen who sign a recommendation in his favor are the other three republican members of the same body. He applies for the Collectorship of Perth Amboy vice Bell the tory, and in lieu of Gen. Heard who had been before recommended. He is from Essex County, an old man, has not the appearance of very bright talents, was during last war in the Quarter master General department.
               If it be thought better to appoint General Heard, he Marsh may be told at once that the place is promised or engaged to the General—
               With respect
               
                  
                     Albert Gallatin
                  
               
            